Citation Nr: 0000241	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected residuals of a gunshot 
wound of the right thigh are manifested by moderate 
impairment from damage to Muscle Groups XIII and XIV.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313, 5314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that in September 1994 the 
appellant sustained a gunshot wound from enemy machine gun 
fire, which entered the posterior thigh in the lower third, 
went medial to the femur, and came out of the anterior thigh 
in the middle third.  He was initially treated with plasma 
and morphine.  He was transferred to an evacuation hospital, 
with diagnosis of penetrating through and through gunshot 
wound to the midportion of the right thigh.  The wound was 
treated with debridement, sulfide drug, and plasma.  Three 
days later he was transferred to a general hospital in 
Oxford, England.  X-ray examination of the right thigh was 
negative for foreign body [FB] or fracture.  No nerve injury 
was found.  Examiners noted on several occasions that the 
appellant's wound was dressed and doing excellently.  The 
appellant was transferred in December 1944 to a hospital in 
Mississippi for treatment of unrelated rheumatoid arthritis.  
On December 17, 1944, it was noted that the appellant had a 
slight bulge over the right anterior thigh above the area 
where the bullet emerged.  In July 1945 a medical Board of 
Officers noted that the appellant had recovered fully from 
the gunshot wound to the thigh.

In May 1998 the appellant was treated as a VA outpatient for 
chronic pain in his right leg.  The appellant reported that 
he had difficulty walking and climbing stairs.  He explained 
that he often thinks that he has lifted his right leg high 
enough only to discover that it is dragging.

At a June 1998 VA examination, the appellant complained of 
difficulty driving because of an inability to sense the 
amount of pressure he placed upon the pedals of his vehicle.  
He added that he had difficulty climbing stairs and walking.  
He complained of weakness in the right lower extremity.  He 
complained of a sensation that his leg might give out at any 
time.  He reported episodes of stumbling due to weakness in 
that extremity.  He complained also of chronic pain, which he 
described as an aching sensation, in the right thigh and a 
feeling of knotting up of muscle in the right thigh.

The appellant reported that he had been attack by a German 
tank in September 1944.  He stated that he had received a 
gunshot wound to the right thigh.  He stated that the bullet 
entered through the rear of his thigh and exited through the 
front.  He stated that he lay wounded for several hours 
before being taken to a medical aid station.  He stated that 
he was given plasma and later sent to a British hospital.  He 
stated that he was sent later to an American hospital, where 
an unknown surgical procedure was performed.  He stated that 
the wound was closed at a much later time.  The muscles, 
which were damaged and destroyed, were muscle groups XIII and 
XIV.  No evidence was found to support injury of any bony 
structure, nerves, or vascular structure.  The appellant 
reported no flare-ups of residuals of the muscle injury.

The examiner noted that the appellant's gait was moderately 
wide-based.

The examiner noted that the entry wound was a 1.5 centimeter 
by 1.0 centimeter irregularly shaped, very slightly depressed 
wound, which was smooth and nontender.  There was no 
associated disfigurement or tissue loss.

The examiner stated that the exit wound was a 4.5 centimeter 
by 4.0 centimeter star-shaped depressed scar, which was 
smooth, with mild tissue loss and only mild disfigurement.  
The wound was nontender.

The examiner noted that the muscle groups penetrated were 
XIII and XIV.

There was no adhesions or tendon damage.  There was no 
evidence of bone or joint damage.  There was decreased 
sensation to pinprick of the right thigh and there were areas 
of the lower extremity that showed decreased sensation to 
pinprick including the bottom of the foot.

Motor strength was 5/5 in the right lower extremity except 
for mild weakness with regard to dorsiflexion of the right 
foot.  There was no evidence of muscle herniation.  No joint 
involvement was found.

The examiner diagnosed status post gunshot wound to the right 
thigh with damage to muscle groups XIII and XIV, with 
residual sensory loss in the right lower extremity and mild 
decrease in motor strength of the right lower extremity.

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contention regarding the increased severity of 
his service-connected residuals of a gunshot wound to the 
right thigh.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All relevant 
facts have been properly developed, and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups are found under 38 C.F.R. §§ 4.55, 4.56 (1999).  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (1999).

The appellant's service-connected residuals of a gunshot 
wound of the right thigh are currently rated under Diagnostic 
Code 5314 for damage to Muscle Group XIV, the anterior thigh 
group affecting extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial band, and acting with hamstring in synchronizing 
hip and knee.  A 10 percent disability evaluation is assigned 
for moderate muscle disability.  For a moderately severe 
muscle disability a 30 percent rating is assigned.  For a 
severe muscle disability a 40 percent rating is assigned.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (1999).  Muscle 
injuries in the same anatomical regions, e.g., the muscle 
groups of the pelvic girdle and thigh (38 C.F.R. § 4.73, 
Diagnostic Codes 5313-5318 (1999)), will not be combined, but 
instead, will be evaluated for the most severely injured 
muscle group and increased by one level of severity, i.e., 
moderate, moderately severe, severe, to reflect the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(b), (e) (1999).

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (1999).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (1999).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1999).

The appellant's gunshot wound was a through-and-through 
injury.  Therefore, the injury is rated for at least moderate 
muscle disability.  Tissue loss was not present around the 
entry wound.  Although the exit wound is larger than the 
entry wound, neither is relatively large.  Only mild tissue 
loss was noted.  Accordingly, the appellant's disability more 
nearly approximates the criteria for moderate disability than 
the criteria for moderately severe disability.

However, because muscle injuries to two muscle groups, XIII 
and XIV, in the same anatomical region are shown the 
evaluation of the appellant's disability is increased one 
level from moderate to moderately severe.  Accordingly, a 30 
percent disability is appropriate.  Because the appellant is 
assigned currently a 30 percent disability rating, the 
preponderance of the evidence is against an increased 
disability rating.


ORDER

An increased disability rating for residuals of a gunshot 
wound of the right thigh is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


